Title: Thomas Jefferson to Patrick Gibson, 11 February 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Feb. 11. 20.
						
					
					My former letters had advised you that 100. Barrels of flour were sent off for me on the 10th of October, of which a part only got down immediately, the rest remaining in this river for want of water first, and then ice-bound. I hope all is with you before this. the ice having broken up here on the 8th inst. I sent off on the 9th 197. Barrels by Wood’s boats. these will at length supply the large deficit which our unparallelled drought of 7. months had left against me with you. I venture to draw by this mail for 40.D. a debt I have owed to Fred. A. Mayo many months without being able to pay it, and for which he had written me he has been suffering. allowing a week or two for sale I shall then be obliged to draw for about 5. or 600.D. and some little time after for still other sums. from this place there are about 200.B more to go off without delay & 50. not till the end last of next month  what there is to go from Bedford of flour & tobo I do not yet  I salute you with great affection & respect.
					
						
							Th: Jefferson
						
					
				